—Judgment, Supreme Court, New York County (Harold Tompkins, J.), entered December 4, 1997, dismissing the complaint, and bringing up for review an order which, in an action for legal malpractice, granted defendants’ motion to dismiss the action as barred by collateral estoppel and the Statute of Limitations, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered November 18, 1997, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Whether defendants, who were plaintiffs lawyers in a sexual harassment action she brought in Federal court, coerced her into settling that action at a time when she was legally incompetent was clearly raised and necessarily decided against plaintiff on her application in the Federal court action to vacate such settlement and the judgment entered thereon (McKenna v Ward, 1997 US Dist LEXIS 1609 [SD NY, Feb. 18, 1997, *71Keenan, J. (88 Civ 0513)]). Accordingly, the IAS Court correctly dismissed the action on the ground of collateral estoppel (see, First Nationwide Bank v Konecky, 224 AD2d 283, lv dismissed 88 NY2d 1016; compare, Weiss v Manfredi, 83 NY2d 974). In view of the foregoing, we need not address the Statute of Limitations issue. Concur — Sullivan, J. P., Rubin, Tom and Saxe, JJ.